DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              BRIDG GOLDE,
                                Appellant,

                                     v.

                          ROBERT MOFFIE,
                             Appellee.

                               No. 4D21-461

                              [October 7, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sandra Bosso-Pardo, Judge; L.T. Case Nos.
502020AP000071CAXXMB and 502020CC002337XXXXMB.

  Bridg Golde, Miami, pro se.

  Meghan Betz of Betz Law, PLLC, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.